10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:19-cr-00434-JFW Document 23 Filed 07/30/19 Page1lof3 Page ID#:115

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ‘ F ER 4 0) 4 3:4

Plaintiff, INFORMATION
Vv. [26 U.S.C. § 5861(d): Possession
of an Unregistered Firearm; 26
ROBERT BELTRAN, U.S.C. § 5872, and 28 U.S.C.

§ 2461(c): Criminal Forfeiture]
Defendant.

 

 

 

 

The United States Attorney charges:

[26 U.S.C. § 5861(d)]

On or about February 7, 2019, in Los Angeles County, within the
Central District of California, defendant ROBERT BELTRAN knowingly
possessed a firearm, namely, an AR-style 5.56mm caliber semiautomatic
rifle, bearing no serial number, and of unknown manufacture, which
defendant BELTRAN knew to be a firearm and short-barreled rifle, as
defined in Title 26, United States Code, Sections 5845(a)(3) and
5845(c), in that it was a rifle having a barrel of less than 16
inches in length, and which had not been registered in the National
Firearms Registration and Transfer Record, as required by Chapter 53,

Title 26, United States Code.

 

 
Case 2:19-cr-00434-JFW Document 23 Filed 07/30/19 Page 20f3 Page ID #:116

 

 

 

 

—1 FORFETTURE ALLEGATION

2 [26 U.S.C. § 5872; 28 U.S.C. § 2461(c)]

3 1. Pursuant to Rule 32.2 of the Federal Rules of Criminal

4 || Procedure, notice is hereby given that the United States of America

5 ||will seek forfeiture as part of any sentence, pursuant to Title 26,

6 |lUnited States Code, Section 5872 and Title 28, United States Code,

7 |lSection 2461(c), in the event of the defendant’s conviction of the

8 l|loffense set forth in this Information.

9 2. The defendant, if go convicted, shall forfeit to the United
10 || States of America the following:

11 (a) All right, title, and interest in any firearm involved
12 ||}in any such offense; and

13 (b) To the extent such property is not available for

14 || forfeiture, a sum of money equal to the total value of the property
15 ||described in subparagraph (a).

16 3. Pursuant to Title 21, United States Code, Section 853(p),
17 ||as incorporated by Title 28, United States Code, Section 2461(c), the
18 || defendant, if so convicted, shall forfeit substitute property, up to
19 llthe value of the property described in the preceding paragraph if, as
20 lithe result of any act or omission of the defendant, the property

21 ||described in the preceding paragraph or any portion thereof

22 || (a) cannot be located upon the exercise of due diligence; (b) has

23 llbeen transferred, sold to, or deposited with a third party; (c) has
24 | ///

25 | ///

26 || ///

27 |W ///

28 | ///

 

 
Case 2:19-cr-00434-JFW Document 23 Filed 07/30/19 Page 3o0f3 Page ID #:117

been placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

NICOLA T. HANNA
United States Attorney

Sao *)- Gacringe

Deputy Crrek, Or ans
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

\ Division For:

JUSTIN R. RHOADES

Assistant United States Attorney

Chief, Violent & Organized Crime
Section

MAX B. SHINER

Assistant United States Attorney

Deputy Chief, Violent & Organized
Crime Section

 

 
